DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment filed 11/20/2020 and the Request for Continued Examination (RCE under 37 CFR 1.114) filed 12/16/2020 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 4, and 5
Withdrawn claims: 				None
Previously cancelled claims: 		2 and 3
Newly cancelled claims:			None
Amended claims: 				1 and 4
New claims: 					6 and 7
Claims currently under consideration:	1 and 4-7
Currently rejected claims:			1 and 4-7
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki (WO 2014/129,140; translation provided by Google), in view of Morinaga (JP 2012/214038) (cited by applicant; translation provided by Google).
Regarding claim 1, Saeki teaches an instant food product that can be eaten by pouring water into a container which holds puffed dry rice ([0011]) and a solid seasoning such as "dried soups" and "dry ingredients" ([0034]).  Saeki also teaches that the puffed dried rice can have a bulk specific gravity of 0.43 g/mL ([0043]), 0.45 and 0.5 g/mL ([0054], Table 
Saeki does not specify the material that comprises the container which holds the puffed dried rice and seasoning.
However, Morinaga does teach a heat-insulation foam paper which can be used for instant foods that use hot water ([0001]).
It would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the container disclosed in Saeki to comprise of heat-insulation foam paper as taught by Morinaga. One would have been motivated to make this modification because the heat-insulation foam paper container of Morinaga sufficiently insulates heat, forms a smooth surface which enhances beauty, and has strong walls that resist cracking ([0002], [0006]).
Regarding claim 7, Saeki teaches the invention as disclosed above in claim 1, including the instant food product further comprises a dried ingredient (corresponding to squid, sardines, and oysters) ([0034]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki (WO 2014/129,140; translation provided by Google) in view of Morinaga (JP 2012/214038) (cited by applicant; translation provided by Google) as applied to claim 1 above, and further in view of Watanabe (JP 2006081462; translation provided by Google).
Regarding claim 4, 
It does not teach the solid seasoning is a solidified seasoning that has a specific gravity larger than a specific gravity of water.
However, Watanabe teaches seasonings to produce foods such as curry ([0023]) contained in a solidified roux ([0028]) to which hot water is added to dissolve the solid roux after 1-3 minutes ([0005]).  Watanabe teaches that the roux is starch-based ([0002]) comprising ingredients such as wheat flour, salt, and sugar ([0035]) which would give the solidified seasoning a specific gravity larger than the specific gravity of water.
It would have been obvious for a person of ordinary skill in the art to have modified the seasoning of the instant food product of Saeki by using the solidified roux taught by Watanabe.  Since Seiki discloses that dried soups and dry ingredients form seasonings used to create instant curry rice but does not detail the specifics of the seasonings, a skilled practitioner would be motivated to consult additional references such as Watanabe in order to determine a suitable curry seasoning that dissolves within minutes upon the addition of hot water to create an instant food. Thus, the addition of a solidified seasoning having the claimed specific gravity to the instant food product of Saeki would be obvious. 
Regarding claim 5, Watanabe teaches the solid seasoning maintaining its original shape after water is added to the container without application of external force (corresponding to water is added to solidified curry roux granules and stirred to completely dissolve the granules) ([0034]).  
Regarding claim 6, 
It does not teach the solid seasoning is solidified in a form of roux and comprises seasonings of at least one food selected from the group consisting of curried rice, rice with hashed meat, and stew.
However, Watanabe teaches seasonings to produce foods such as curry ([0023]) contained in a solidified roux ([0028]; [0035]) to which hot water is added to dissolve the solid roux after 1-3 minutes ([0005]).  Watanabe also teaches that the roux can comprise seasonings to produce hashed beef and stew ([0008]).
It would have been obvious for a person of ordinary skill in the art to have modified the seasoning of the instant food product of Saeki by using the solidified roux taught by Watanabe.  Since Seiki discloses that dried soups and dry ingredients form seasonings used to create instant curry rice but does not detail the specifics of the seasonings, a skilled practitioner would be motivated to consult additional references such as Watanabe in order to determine a suitable curry seasoning that dissolves within minutes upon the addition of hot water to create an instant food. Thus, the addition of a solidified seasoning having the claimed composition to the instant food product of Saeki would be obvious.

Response to Arguments
Claim Rejection – 35 U.S.C. §103 of claims 1, 4, and 5 over Saeki and Morinaga: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that the invention of Saeki requires the waterline being visible (Applicant’s Remarks, page 4, paragraph 1) and that large amounts of floating puffed rice prevents the instant food from meeting this requirement, hence Saeki preferring the specific gravity of the rice be in the range of 0.55-65 g/mL (Applicant’s Remarks, page 4, 
However, Examiner points out that Saeki does not define “large amount” in determining how much floating rice is too much for the waterline to be visible and also points out that the instant invention does not require any specific amount of puffed rice in the instant food to float.  Examiner also points out that, in addition to using a waterline provided on the inside of the container or on the outside of the container if the container is transparent ([0035]), a skilled practitioner would readily recognize that the amount of water may be measured with a separate container, such that whether or not the water surface may be visible or not does not directly limit measuring the amount of water added.  In turn, whether the rice sinks or floats cannot be said to necessarily limit effective measurement of the water.  The internal measurement is more of a packaging limitation related to consumer convenience than a limitation related to the nature of the rice composition.  Saeki teaches away from floating puffed rice only because the intention of the prior art invention is to have the waterlines on the container be visible ([0017]), and as previously described, the goal of the prior art invention can be achieved, even with the inclusion of the floating puffed rice.  It is also noted that the claimed food product does not require any amount of rice or water or a particular size/shape of a container.  Without at least one of these requirements, the food product could have an especially high amount of water such that even if all the rice floated, there would still be ample space around the rice to 
Applicant then argued that additional ingredients such as dried shrimp or vegetables should float so as to be placed on top of the puffed dried rice for an appealing aesthetic (Applicant’s Remarks, page 5, paragraph 1-page 6, paragraph 1).  Applicant also stated that Saeki teaches the floating dried ingredients in a small amount so that the waterline can be visible and satisfy the prerequisite (Applicant’s Remarks, page 6, paragraph 1).
However, Examiner points out that Saeki teaches that the object of the invention can be achieved even though dried ingredients and puffed dried rice float ([0034]; Table 1).  Saeki also discloses that the waterline can be present on the outside of the container which effectively teaches that any amount of floating rice or dried ingredients would not impede the waterline from being visible to the consumer, which satisfies the prerequisite.  Furthermore, aesthetic value varies between consumers and therefore, any requirements of the ingredients of the prior art strictly for the purpose of aesthetics are inconsequential.     
Applicant then argued that Saeki discloses that floating puffed dried rice may not be reconstituted sufficiently and thus the rice cannot be cooked uniformly, making a puffed dried rice with the claimed specific gravity unsatisfactory for the intended purpose (Applicant’s Remarks, page 6, paragraph 3- page 7, paragraph 1).
However, Examiner points out that presence of a waterline on the outside of the container as taught by Saeki would enable easy confirmation of the amount of hot water poured and thus, the presence of floating dried ingredients or puffed dried rice would not impede 
Applicant then argued that Saeki is directed to an instant food product comprising puffed rice that can be easily cooked and that using an additional container to measure the water prior to adding it to the container holding the instant food does not constitute as “easily cooked” (Applicant’s Remarks, page 7, paragraphs 2-3).
However, Examiner points out that Saeki also teaches that the waterline can be provided on the outside of the container holding the instant food ([0035]) which would achieve the prerequisites of a visible waterline and ease of cooking due to not using an additional water measuring device. 
Applicant then argued that the solid seasoning of claim 4 has a specific gravity larger than the specific gravity of water that allows the rice to float temporarily without being coated in melted seasoning (Applicant’s Remarks, page 7, paragraph 4- page 8, paragraph 1).  Applicant stated that even if the dried squid, oyster, or sardine were used as kayaku, there is no reason to expect that they would inherently hold their shape when water was added (Applicant’s Remarks, page 8, paragraph 2).
However, the claim rejection of claim 4 and its dependent claim 5 have been updated to account for the newly-added limitation and is considered obvious in view of Saeki, Morinaga, and Watanabe.  Watanabe teaches seasonings to produce foods such as curry ([0023]) contained in a solidified roux ([0028]) to which hot water is added to dissolve the solid roux after 1-3 minutes ([0005]).  Since Seiki discloses that dried soups and dry ingredients form seasonings used to create instant curry rice but does not detail the specifics of the seasonings, a skilled practitioner would be motivated to consult additional 
Applicant lastly stated that Morinaga was cited for disclosing heat-insulation foam paper of claim 1 and does remedy the aforementioned deficiencies of Saeki (Applicant’s Remarks, page 9, paragraph).
The current rejection recite Morinaga in reference to the heat-insulated foam paper container while Saeki and Watanabe address all remaining claim limitations.  Therefore, Applicant’s arguments are unpersuasive and the rejection of claims 1, 4, and 5 are maintained herein.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793




/KELLY P KERSHAW/Examiner, Art Unit 1791